Title: To Benjamin Franklin from William Clapham, 8 September 1756
From: Clapham, William
To: Franklin, Benjamin


[September 8, 1756]
This Post which is in my Opinion of the utmost Consequence to the Province is already defensible against all the Power of Musquetry, but as it is from the Nature of its Situation expos’d to a more formidable Descent from the West Branch it ought I think to be render’d still stronger, for which Purpose a greater Number of Horses and Teams are necessary. ’Tis likewise expedient that this Garrison should be supply’d with at least Six Month’s Provisions and Stores equivalent.
 Endorsed: Extract of Coll Claphams Lre of 8 Septr. to B F.
